Johnson, Chief Judge.
The decision of the Court of Appeals in this case having been affirmed in part and reversed in part by the Supreme Court, Brantley v. State, 272 Ga. 892 (536 SE2d 509) (2000), our decision in Brantley v. State, 242 Ga. App. 85, 86 (1) (b) (528 SE2d 264) (2000), is hereby vacated in part, and the judgment of the Supreme Court is made the judgment of this court.

Judgment reversed.


Phipps and Mikell, JJ, concur.

*54Decided November 29, 2000.
Gerard B. Kleinrock, for appellant.
J. Tom Morgan, District Attorney, Maria Murder-Ashley, Gregory J. Lohmeier, Assistant District Attorneys, for appellee.